IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,344



                      EX PARTE DAVID WAYNE DUCK, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 04F0606-102 IN THE 102ND DISTRICT COURT
                           FROM BOWIE COUNTY



       Per curiam. K ELLER, P.J., and K EASLER, J. dissented.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to forty years’ imprisonment. The Sixth Court of Appeals

affirmed his conviction. Duck v. State, No. 06-06-00054-CR (Tex. App.–Texarkana, Apr. 3, 2007,

pet. ref’d) (not designated for publication).

       Applicant contends, inter alia, that his trial counsel rendered ineffective assistance because

counsel did not make proper objections to evidence of extraneous crimes, wrongs, or acts. After two
                                                                                                     2

remands, the trial court recommends denying relief.

       After a review of the entire record, this Court finds that counsel both elicited evidence of and

did not make proper objections to evidence of extraneous wrongs and acts. Specifically, counsel did

not object to evidence of a police call made to Applicant’s home during the trial and evidence of

allegations that he had tampered with a witness in a prior drug investigation. In this case, counsel’s

errors deprived Applicant of a fair trial whose result was reliable. Strickland v. Washington, 466 U.S.
668, 687 (1984). Applicant is entitled to relief.

       Relief is granted. The judgment of conviction in Case No. 04F0606-102 in the 102nd Judicial

District Court of Bowie County is set aside, and Applicant is remanded to the custody of the sheriff

of Bowie County to answer the charges as set out in the indictment.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 5, 2010
Do Not Publish